Citation Nr: 0426569	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
fracture, lateral malleolus, right ankle, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for right leg and hip 
problems, to include as secondary to the veteran's service-
connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1969 until August 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

In correspondence dated in July 2004, the veteran notes scars 
and shrapnel in his legs.  It is unclear whether he is 
intending to raise a claim of entitlement to an increased 
rating for scars.  Thus, this issue is referred back to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims folder and finds that the 
veteran has not received adequate notice as to the types of 
evidence necessary to substantiate his claims, as required by 
the VCAA.  The RO has also failed to inform him of what 
evidence he is to submit and what evidence, if any, VA will 
obtain on his behalf.  In this vein, it is acknowledged that 
the veteran was sent a letter dated in November 2003.  
However, that correspondence related to a claim of 
entitlement to nonservice-connected pension benefits, and did 
not address the issues presently on appeal.  The veteran was 
also sent a letter in January 2004, but this communication 
did not specify which claims it pertained to, and otherwise 
failed to satisfy the duty to notify under the VCAA and 
Quartuccio.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran a VCAA notice letter 
as to all claims, in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and any other applicable legal 
precedent. 

Such notice should specifically apprise 
the appellant of the specific evidence 
and specific information necessary to 
substantiate each specific claim, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send any 
information or evidence in his 
possession, pertinent to the appeal, to 
VA.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  In the event that additional, non-
duplicative evidence is submitted, either 
as a result of the above action or 
otherwise, then readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




